DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 24, 26, 27, and 29-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kamber (2008/0083970) in view of Smith (2010/019535).
	Kamber teaches an apparatus comprising:
- a chamber for providing a feedstock (see Fig. 5 and related text), see source 504, 
- a gas supply – see gas inlet 502,
- a heater source for exciting the feedstock, see [0060], and
- wherein the chamber includes a growth zone, see zone including susceptor 506, 
- the system further includes an interference zone and collection region – see portion of chamber that includes a smaller cross-sectional area from the growth zone (section between the labels for susceptor and exhaust) – there are not further structural requirements of the interference zone and collection region, they are considered different portions of the smaller cross-sectional area region.
	In regard to the claim language, including boron feedstock, nitrogen gas, and the growth zone for effecting growth of a BNNT self-assembly, the limitations are intended use of the apparatus.  The language regarding intended use has already been presented and won’t be repeated.  In this case, the structure is capable of holding and heating any feedstock, the gas inlet is capable of supplying any gas, and there is no specific requirement of what it means for the growth zone to be configured for BNNT self-assembly, and therefore all elements of the claim are met.
	Kamber teaches the claim elements related to the apparatus structure, and teaches nitrogen gas [0061] but does not but does not specifically teach a boron feedstock and does not explicitly teach forming BNNT structures.  
	Smith, however, teaches that BNNT structures are formed using a boron melt and nitrogen gas that flows through the melt region, see Fig. 1 and related text.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the boron melt of Smith to the apparatus of Kamber as Kamber teaches an apparatus that includes a heated feedstock mount and a gas flow passing the melt and one would be able to produce a BNNT structure.  It is further noted that the claimed formation of BNNTs includes product by process limitations.  As per MPEP 2113, the product by process claims are not limited by the steps, only the structure implied by the steps.  In this case:
- the apparatus of Kamber includes a gas flow and a melt region and
- the claim requires formation of BNNTs, the chamber structure (as taught by Kamber), a gas (nitrogen) flow and a boron melt,
- the teachings of Smith include nitrogen flow and a boron melt, therefore, all elements of the claim are met as per “forming BNNTs” wherein forming BNNTs is not specifically required, only the mechanism, elements and/or structure to do so.  
	Regarding claims 24 and 34, wherein there are no further structural requirements defining the stretch zone, the stretch zone is considered any portion of the interference zone identified above (i.e. half of the region is considered the interference zone and half the stretch zone, for example).
	Regarding claims 26 and 27, there would necessarily be some heat distribution profile with any heat source.  Wherein there are no further defined structural limitations related to being configured to thermally excite the source as claimed, the teachings of heater are considered to meet the intended use limitations because the requirements are considered related to a control of such a heater.
	Regarding claim 29, wherein there is a gas flow as depicted, there is necessarily some velocity distribution as claimed as would be understood when gas is flowing through a pipe/conduit.
	Regarding claim 30, all elements are met per above, see claim 21 with the growth and interference zones, wherein the regions have a second volume.
	Regarding claim 31, the requirements are met as per the reduced cross-sectional area is in the same (perpendicular) direction that the claimed apparatus is.
	Regarding claims 32, 33 and 38, the heat source is taught.  It is the Offices’ position that such a heat source is understood to generate heat that directly and indir-ectly travels to different portions of the source and the chamber and therefore, without further definition of the requirements of the structure, the claim limitations are met.
	Regarding claim 34, there are no particular structure requirements of the stretch zone so it is considered any portion of the apparatus past the interference zone.
	Regarding claim 35, the teachings include a growth zone heater [0058].
	Regarding claims 36 and 39, there are no limitations on the heater, but it would be generally understood that heat would conduct through different parts of the system – furthermore, a certain amount of the heat would be carried through the gas that is created from the source and thereby carry/supply heat to the growth zone.
	Regarding claim 37, all elements are met per above, see in regard to the different zones and first and second cross sections.

Allowable Subject Matter
Claims 25 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  There is no particular reason to modify Kamber to include a spool as required by claim 25.  In regard to claim 28, while the gas is flowed per the system of Kamber, adding a fan is not obvious in the field of endeavor.

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive over the teachings of Kamber.  
The Office disagrees that the rejections over Lemaire “are in error”.  A rejection is not in error when the rejection is based upon the most recently filed claims.  The Office does agree, however, that the teachings do not include the required change in cross-sectional area of the amended claims, and therefore the rejections are withdrawn.
In regard to Kamber (and Smith), it is noted that there are no structural differences with the intended use of the different chamber regions.  Claims 25 and 28 are indicated as allowable and incorporate further structural limitations that overcome this interpretation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715